Exhibit 10.81

AMENDMENT TO LOAN AND SECURITY AGREEMENT

THIS AMENDMENT TO LOAN AND SECURITY AGREEMENT (the “Amendment”) is dated as of
the 26th day of November, 2014, by and among, Dover Saddlery, Inc., a Delaware
corporation (“Dover DE”), Dover Saddlery, Inc., a Massachusetts corporation,
Smith Brothers, Inc., a Texas corporation, Dover Saddlery Retail, Inc., a
Massachusetts corporation, and Dover Saddlery Direct, Inc., a Massachusetts
corporation (hereinafter, each with Dover DE, individually a “Borrower”, and
collectively the “Borrowers”) and Citizens Bank, N. A. (f/k/a RBS Citizens,
National Association), a national banking association, with a principal place of
business at 900 Elm Street, Manchester, New Hampshire 03101 (hereinafter the
“Lender”);

WHEREAS, Borrowers and Lender are parties to a Loan and Security Agreement dated
December 11, 2007 (as the same has been, is being, and may hereafter be amended,
renewed, restated and/or replaced, the “Loan Agreement”); and

WHEREAS, the parties wish to amend the Loan Agreement by providing for a Two
Million Dollar ($2,000,000.00) increase in the amount of the line of credit for
sixty (60) days.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements herein contained, the parties agree as follows:

1. DEFINITIONS.

Any capitalized term not otherwise defined herein shall have the meaning set
forth in the Loan Agreement.

2. AMENDMENTS.

Section 3.1 Section 3.1 is amended by adding, at the end thereof, the following:

“Notwithstanding, however, for a period of sixty (60) days commencing on the
date of this Amendment, Borrowers’ Availability shall be temporarily increased
by Two Million Dollars ($2,000,000.00), from Fifteen Million Dollars
($15,000,000.00) to Seventeen Million Dollars ($17,000,000.00). At the end of
said sixty (60) day period, Borrowers’ Availability shall revert to Fifteen
Million Dollars ($15,000,000.00) without any further action on the part of
Lender or Borrowers.



3.   CONDITIONS TO AMENDMENT.

This Amendment is subject to the condition (in addition to all requirements of
the Loan Agreement and all other Loan Documents, as they may be amended) that
each of the following shall have been delivered or performed to the satisfaction
of Lender:

3.1 Execution and delivery of this Amendment, the Amendment to the Revolving
Credit Note, and any other documents, consent or other matters required by
Lender.

3.3 Borrowers will pay all of Lender’s costs and expenses incurred in
preparation of this Amendment and the documents and instruments executed
herewith.

4. RATIFICATION.

In all other respects, the Loan Agreement remains in full force and effect, and
Borrowers agree to be bound thereby. Except as specifically amended herein, the
terms and conditions of the Loan Agreement shall remain in full force and
effect. Borrowers confirm and agree that the amendments contained herein shall
in no way be construed as an obligation on the part of Lender to further amend
or extend the Loan Agreement or any other Loan Documents. This Amendment is not
a novation.

5. REAFFIRMATION.

Borrowers reaffirm each and every representation and warranty made by them in
the Loan Agreement. Borrowers and Lender hereby agree and confirm that Borrowers
have prior to this Amendment delivered to Lender the information and disclosures
in accordance with the reporting requirements of the Loan Agreement.

6. AUTHORITY.

Borrowers warrant that it has full power and authority, and has taken all
necessary corporate and other action and procured all necessary consents to
execute and deliver this Amendment and perform its obligations hereunder.

PAGE ENDS HERE; SIGNATURE PAGES FOLLOW

1

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on their behalf by the persons signing below who are thereunto duly
authorized, as of the day and year first above-written.

BORROWERS:

DOVER SADDLERY, INC.

(a Delaware Corporation)

      ______________________________   By: ______________________________
Witness   Stephen L. Day     Title: President and CEO     DOVER SADDLERY, INC.  
  (a Massachusetts Corporation)      
Witness
Title: Chairman  
By:      
Stephen L. Day


   
SMITH BROTHERS, INC.
     
Witness
Title: Chairman  
By:      
Stephen L. Day


   
DOVER SADDLERY RETAIL, INC.
     
Witness
Title: Chairman  
By:      
Stephen L. Day



2

      ______________________________   By: ______________________________
Witness   Stephen L. Day     Title: President and CEO     DOVER SADDLERY, INC.  
  (a Massachusetts Corporation)    
DOVER SADDLERY DIRECT, INC.
     
Witness
Title: Chairman  
By:      
Stephen L. Day


   
LENDER:
   
CITIZENS BANK, N.A.
     
Witness  
By:      
Name:
   
Title:

3